Citation Nr: 0836882	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

The veteran asserts that he has PTSD and residuals of cold 
injury to his feet as a result of his active military 
service.  He primarily contends that both disabilities arose 
from the same incident while he was stationed in Korea during 
the Korean War.  The veteran states that, in the winter of 
1951, a fellow soldier entered the veteran's quarters and 
knocked over a gas stove.  A fire was ignited and the 
soldiers had to evacuate.  The veteran states that he exited 
his quarters into cold weather and knee-deep snow with a bare 
amount of clothing and no shoes as the building burned down.

As a result of the fire, the veteran maintains that he 
developed PTSD due to the traumatic nature of the incident.  
The veteran also states that he likely had frostbitten feet 
due to the cold exposure.  He attributes current problems 
with his feet to the cold injury.  Thus, the veteran believes 
that service connection is warranted for the two claimed 
disabilities.

A review of the post-service medical records reveals that the 
veteran was first diagnosed with PTSD by a VA physician in 
April 2005 at the VA Medical Center (VAMC) in Saginaw, 
Michigan.  Notably, the physician attributed the veteran's 
PTSD to being shot at during the Korean War and not to the 
fire incident.  In August 2006, the veteran underwent a 
clinical PTSD assessment by a VA social worker.  The social 
worker diagnosed the veteran with PTSD and linked the 
diagnosis to both combat and non-combat related service.  The 
social worker was under the impression that the veteran was 
stationed in a combat zone and took enemy fire during his 
service in Korea.  The social worker did indicate that the 
fire incident may have been part of the veteran's traumatic 
experiences that were responsible for his PTSD.

VA records also show treatment for symptoms related to the 
feet.  The veteran carries diagnoses of hyperkeratosis, 
peripheral vascular disease, hammertoe with bunion deformity, 
and cryptosis with mycosis.  The veteran reported a history 
of in-service frostbite, but no medical professional has 
commented on the origins of the veteran's foot problems.

The veteran's service medical and personnel records that have 
been associated with the claims file do not document the fire 
incident involving the gas stove.  Nonetheless, in August 
2005, the veteran submitted a statement from a fellow 
soldier, W.R.D., which tended to corroborate the incident.  
W.R.D. provided a similar account of the fire and confirmed 
that it was extremely cold at the time.  According to one of 
W.R.D.'s personnel records, he served in Korea during 
approximately the same time period as the veteran and in the 
same unit.  In light of this supportive statement, the Board 
finds that the fire incident likely occurred.

Given the state of the evidence, the Board finds that a 
remand is necessary for further development of the issues on 
appeal.  In his communications to VA medical professionals, 
the veteran has indicated that he participated in combat.  
The veteran's personnel records do not indicate that the 
veteran had combat service.  He was a truck driver attached 
to the 46th Truck Company, 69th Battalion.  He was not awarded 
any decorations reflective of combat service, nor was he 
wounded in battle.  Therefore, the AMC should contact the 
appropriate agency, such as the United States Army and Joint 
Services Records Research Center (JSRRC), in order to 
determine whether the veteran (or his unit) participated in 
combat with the enemy.

The veteran has not yet been afforded a VA examination in 
connection with either claim on appeal.  Considering the 
recent VA treatment records documenting treatment for PTSD 
and symptomatology related to the foot, as well as the 
likelihood that the stated fire incident occurred during 
service, the Board finds that VA examinations are necessary 
in order to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The veteran should undergo VA psychiatric examination in 
order to confirm a diagnosis of PTSD in accordance with DSM-
IV.  A medical opinion should be requested in order to 
determine whether the veteran has PTSD as a result of an in-
service stressor.  An opinion is important because the only 
potentially stressful event that has been corroborated is the 
fire incident.  Unless the AMC finds otherwise, combat-
related stressful events have not been verified.  In order 
for service connection to be warranted for PTSD, an opinion 
must link a diagnosis of PTSD to a verified in-service 
stressor.

The veteran should also be afforded an examination in 
connection with the claim of service connection for residuals 
of cold injury to the feet in order to determine the nature 
and etiology of any foot disability.  The examiner should be 
requested to determine whether the veteran has any foot 
disability that is the result of a cold injury.  
Additionally, the examiner should comment on whether any such 
disability is attributable to the veteran's military service, 
particularly the stated fire incident.

It appears that the veteran continues to receive regular 
treatment at the Saginaw VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since September 2006) 
from the Saginaw VAMC and associate the 
records with the claims folder.

2.  Undertake any necessary development 
to independently verify whether the 
veteran or his unit participated in 
combat with the enemy, to include 
contacting JSRRC or other appropriate 
agency.  If a search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

3.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  Tell 
the examiner which in-service stressors 
have been verified (to include the fire 
incident involving the gas stove).  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  Schedule the veteran for a VA 
examination in connection with the claim 
of service connection for residuals of 
cold injury to the feet.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should provide a diagnosis of 
any current foot disability and comment 
on whether any such disability is the 
result of a cold injury.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the veteran has a current foot 
disability that is related to his active 
military service, particularly the stated 
in-service incident involving the gas 
stove fire.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each diagnosed foot disability.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2008).)

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

